Spruance, J:—
J:—If the wife of the defendant is not a fit person to live with and he has legal grounds for leaving her, he has *117his remedy. He can apply to the Court for relief; but until he does that, she is his wife, and he is bound to support her. He married her for weal or for woe, and there is only one legal way in which he can be relieved of her support and that is by obtaining a divorce.
The order of the Court is that the defendant pay this woman for the benefit of herself and child the sum of eight dollars per month; the first payment to be made on the fourth day of January, 1898, and to continue thereafter, and that he give security in the sum of five hundred dollars.